El Juez Asociado *Señob Travieso
emitió la opinión del tribunal.
Ramón Mercado radicó ante la Corte de Distrito de Hu-macao una demanda de injunction para recobrar la posesión de cierto solar. Alegó que dentro del año precedente a la presentación de la demanda él estaba en la posesión real del solar y que el Municipio de Gfurabo, el demandado, por medio de sus empleados, penetró en la finca, destruyó la cerca y abrió a través del solar una calle para el tránsito público. Pidió se dictara sentencia ordenando que el de-mandante fuera restablecido en la posesión del solar y “re-quiriendo al demandado para que en lo sucesivo se abstenga *173de cometer acto alguno que manifieste el propósito .de per-turbar al demandante en la posesión y goce y disfrute del solar descrito en esta demanda, bajo el apercibimiento de desacato”.
Contestada la demanda por el Municipio de Gurabo, y celebrada la vista .del caso, la Corte de Distrito de Iiumacao dictó sentencia a favor del demandante, en los términos si-guientes :
"Sentencia
"Por los fundamentos consignados en la opinión emitida en el caso de autos, esta corte dieta sentencia declarando con lugar la de-manda y ordenando que el demandante sea restablecido en la pose-sión de la siguiente finca:
“ ‘URBANA: Solar que radica en la calle de las Plores, del pueblo de Gurabo y mide ocbo metros de frente, por treinta y un metros de fondo, equivalentes a doscientos cuarenta y ocho metros cuadrados, y colinda por el Norte con Ramón Mercado; por el Sur con Alejandro Cruz; por el Este con la quebrada Diente de Caballo y por el Oeste, con la calle de las Plores.'
"Se ordena además, al demandado, que le entregue la posesión de la referida finca al demandante y que en lo sucesivo se abstenga de cometer acto alguno que manifieste el propósito de perturbar al demandante en la posesión del solar descrito eñ esta sentencia, todo ello bajo apercibimiento de desacato. El demandado queda conde-nado además, al pago cLe las costas, debiendo además pagar el de-mandado al demandante la suma de $50 en concepto de honorarios de abogado. Notifíquese.
"Humaeao, P. R., 12 de septiembre de 1941.
"Benjamín Oetiz.

“Juez de Distrito.”

El 16 de septiembre de 1941 el municipio demandado apeló para ante esta Corte Suprema, quedando notificado y radi-cado el escrito de apelación en la misma fecha.
En diciembre 12 de 1941 el demandante Mercado radicó ante la corte inferior una moción en la que alegaba, que a pesar de los términos de la sentencia, en el solar objeto del litigio se esté construyendo una casa po-r doña Manuela G-ó-*174mez, con la autorización del municipio demandado; y que los actos del municipio y de la señora Gómez constituyen una violación de la sentencia y un desacato al tribunal. Espe-dida una .orden para mostrar causa por la cual no debiera condenárseles por desacato, comparecieron y fueron oídos el municipio y el alcalde Sr. José Casellas? En enero 26 de 1942, la corte inferior dictó sentencia declarándoles culpables de desacato, condenando al primero a una multa de $10 y al segundo a otra de $5.
Solicitada la reconsideración de la sentencia,' la corte sen-tenciadora la denegó mediante la siguiente resolución:
“Resolución
“Vista la moción. _de reconsideración en cuanto al incidente"de desacato; visto el caso de Muñoz v. Montañez, 37 D.P.R. 318; en vista de que la apelación de un injunction prohibitorio no suspende los efectos del injunction prohibitorio concedido, porque de lo con-trario la sentencia dictada por esta corte se convertiría en académica e inefectiva, ya que de realizarse los actos que se próhiben en el injunction y que se alegan en la moción de dasacato (esto es, la cons-trucción de una casa en el solar objeto de este pleito), la confirmación de la sentencia por el Tribunal Supremo sería académica ya que la casa estaría ya construida; en vista de la jurisprudencia definitiva sentada por la Corte Suprema de los Estados ^Unidos y por casi todos los Estados de la Unión, en el sentido de que un injunction prohibi-torio no queda suspendido por una apelación (93 A.L.R., 710; Byington v. Superior Court, 14 Cal. 2d. 68) ; en vista de que las reglas relativas A injunction son independientes de las disposiciones del Có-digo Enjuiciamiento Civil en cuanto a suspensión de sentencias ape-ladas, y en-vista de la jurisprudencia y de la lógica jurídica aplicable al caso, esta corte se ve obligada a expresar su criterio respetuosa-mente, de.que el caso de Muñoz v. Montañez, supra, debe ser revocado por nuestro Tribunal Supremo, y la Corte declara sin lugar la mo-ción de reconsideración de sentencia. Notifíquese.
“Humaeao, P. R., 20 de febrero de 1942.
“Benjamín Ob.tiz,

“Juez de Distrito

En solicitud de certiorari radicada ante esta Corte Su-prema, el municipio y el alcalde alegan que los hechos, ex-*175puestos en la moción de desacato no son suficientes para jus-tificar la sentencia y que la corte sentenciadora carecía do jurisdicción para castigarles'por desacato porque la apelación interpuesta contra la sentencia de injunction produjo el efecto de suspender todo procedimiento en la corte inferior, .a tenor de lo dispuesto en los artículos 297 y 298 del Código de En-juiciamiento Civil, ed. 1933.
La demanda interpuesta por Ramón Mercado tenía por objeto recobrar la posesión de un inmueble, de la cual el demandante había sido despojado. El poseedor del inmue-ble, al presentarse la demanda y durante todos los procedi-mientos subsiguientes, era y es el municipio demandado.
La sección 6 de la “Ley proveyendo procedimientos para recobrar la posesión de propiedad inmueble”, aprobada en mai’zo 13, 1913 (Art. 695 C. de E. C., 1933), dispone:
“Bl predicho ‘injunction’ ordenará que el demandante sea resta-blecido en la posesión y requerirá al perturbador para que en lo su-cesivo se abstenga de cometer tales actos u otros que manifiesten el mismo propósito, bajo apercibimiento de desacato a la corte por deso-bediencia al predieho ‘injunction’.”
De acuerdo con la sección 1 de la misma ley (art. 690 C. de E. 0., 1933), el injunction puede concederse en dos casos específicos: (a) para retener la posesión, cuando la parte in-teresada demuestre “que ha sido perturbada en la posesión o tenencia de dicha propiedad, por actos que manifiesten la intención de inquietarle o despojarle”; y (5) para recobrarla cuando la parte interesada ha sido ya despojada de la po-sesión o tenencia del inmueble, siempre que el despojo haya ocurrido dentro del año precedente a la presentación de la de-manda. El caso de autos cae dentro de la modalidad (b), supra.
La sentencia de la corte inferior contiene los siguientes pronunciamientos:
1. Que el demandante sea restablecido en la posesión del solar.
*1762. Que el demandado entregue la posesión de la finca al demandante.
3. Que el demandado se abstenga en lo sucesivo de cometer acto alguno que manifieste el propósito de perturbar al de-mandante en la posesión del solar.
4. Todo ello bajo apercibimiento de desacato.
La ley que autoriza el procedimiento especial para retener o recobrar la posesión no contiene disposición alguna conce-diendo a la parte agraviada por la sentencia el derecho de apelación para ante la Corte Suprema. Ese derecho existe por virtud del artículo 295 del Código de Enjuiciamiento Civil, que dispone que podrá establecerse apelación para ante el Tribunal Supremo contra “una sentencia definitiva pro-nunciada en un pleito o procedimiento especiad, comenzado en la corte que la hubiere dictado”. En el caso de Muñoz v. Montañez, 37 D.P.R. 318 se resolvió que el derecho de apela-ción existe en esta clase de procedimiento y debe regularse por los preceptos del Código de Enjuiciamiento Civil,- y que la interposición de un recurso de apelación “suspende todo procedimiento en la corte inferior con ciertas excepciones que no comprenden este caso. . .”.
Nos pide el juez recurrido que revoquemos la decisión de esta corte en Muñoz v. Montañez, supra (a) porque la apela-ción de un injunction prohibitorio no suspende los efectos de la sentencia, doctrina sostenida por la Corte Suprema Federal y por la jurisprudencia de casi todos los Estados de la Unión; (b) porque las reglas relativas a injunction son in-dependientes de las disposiciones del Código de Enjuicia-miento Civil en cuanto a la suspensión de sentencias apeladas; y (c) porque así lo requiere no solamente la jurisprudencia, si que también la lógica jurídica aplicable. Para determinar si dicho caso debe ser. revocado o si puede distinguirse de los citados en apoyo de la doctrina invocada, precisa que haga-mos un estudio crítico del mismo.
Se trataba en dicho caso de una solicitud de injunction para retener la posesión. Los demandantes pidieron “que *177se expidiera un auto requiriendo al demandado para qne se abstuviera de cometer los actos que venía realizando u otros análogos y dejara a los demandantes en la posesión tran-quila de la parcela, apercibido de desacato”. En una moción radicada por los demandantes, se alegó que no obstante el requerimiento que le fué hecho ‘ ‘ el demandado no ha quitado la cerca que puso en los terrenos referidos ni ha dejado de trabajar en cultivos de los mismos por medio de sus emplea-dos. . Se alegó además, que aún cuando la sentencia había sido apelada, se trataba de un caso en que la orden debía ser cumplida, no obstante la apelación, y que al negarse a cumplirla el demandado había incurrido en un desacato. Negóse la corte inferior a castigar al demandado, sosteniendo que la sentencia no podía ser ejecutada por haber sido ape-lada. En el recurso por ellos interpuesto sostenían los ape-lantes que se trataba de un caso especial “que exige la in-mediata ejecución de la sentencia”. Al confirmar la senten-cia recurrida esta Corte Suprema se expresó así:
“Nada dispone dicha ley con respecto a que la sentencia que se dicte deba ejecutarse inmediatamente. Tampoco habla de medidas especiales. Lo único que fija es un procedimiento rápido. Nada dice tampoco con respecto al derecho do apelar, pero, aplicando las disposiciones generales del Código de Enjuiciamiento Civil a las que expresamente se refiere en cuanto a la forma en que debe radactarse la demanda, es necesario reconocer que el derecho existe y que se regula por los preceptos de dicho Código.
“Siendo ello así el caso debe regirse por la ley general sobre eje-cución de sentencia y apelaciones.
i ( ⅜ ⅜ 1⅜' ⅜ ⅜ ⅜ ⅜
“Además, que la apelación interpuesta suspende todo procedi-miento en la corte inferior con ciertas excepciones que no comprenden este caso, está terminantemente dispuesto por la propia ley, así:
“ ‘Art. 296. — Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, un escrito manifestando que se apela de ella, o de deter-minada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.
*178“ ‘Art. 297. — Formalizada una apelación' producirá el efecto de suspender todo procedimiento en la corte inferior, respecto a la sen-, tencia u orden apelada, o a las cuestiones comprendidas en ella, pero la corte inferior podrá proseguir el pleito en lo que respecta a cual-quier extremo del mismo no comprendido en la apelación.
“ ‘Art. 298. — La formalizaeion de un recurso de apelación, sus-pende los procedimientos en la corte inferior en cuanto a la sentencia u orden apelada, salvo cuando dispusiere la venta de cosas susceptibles de pérdida o deterioro, en cuyo caso la corte inferior podrá ordenar que se vendan dichas cosas, depositándose su importe hasta que dicte su sentencia la corte de apelación. Y salvo también, cuando la sen-tencia declare al demandado culpable de usurpación, intromisión o ilegal desempeño de un cargo público, civil o militar en esta isla. Y salvo asimismo, cuando la orden conceda a rehúse conceder, un cam-bio de lugar para la celebración del juicio.’ ”
Si se tiene en cuenta la situación que se trataba de corre-gir en dicho caso por medio de un auto de injunction, se verá que la decisión de este Tribunal es sostenible también de acuerdo, con la jurisprudencia citada por el juez recurrido. Se trataba evidentemente, en Muñoz v. Montañez, de un pleito entre colindantes, en el que los demandantes interesaban que se obligase al demandado a derribar una cerca por él cons-truida en los terrenos en disputa. La orden de injunction, por la cual se obligaba al demandado a derribar la cerca por él construida, era de carácter mandatorio, y a.1 ser apelada sus efectos quedaron en suspenso.
Con anterioridad a la aprobación de la Ley de marzo 13, 1913 (núm. 43, pág. 85), que establece el procedimiento de injunction para recobrar la posesión de un inmueble, una persona que hubiere sido desposeída de su propiedad no podía recurrir al procedimiento clásico de injunction para que se le restableciera en la posesión o tenencia del inmueble. Hasta 1913 se consideró que las acciones legales ordinarias eran adecuadas y suficientes para la protección del desposeído. La ley aprobada ese año creó el remedio especial de injunction para recobrar la posesión, para el cual no existen precedentes dentro de las prácticas de Equidad, haciéndolo extensivo so-lamente a aquellos casos en que el demandante alega y prueba *179que fué despojado de la posesión dentro del año precedente a la presentación de la demanda. De acuerdo, pues, con el estado actual de nuestro derecho, aquél que hubiere sido des-pojado de la posesión de un inmueble tiene dos remedios le-gales adecuados para recobrarla, uno el remedio especial de injunction que le concede la ley de marzo 13 de 1913 y el otro, la acción ordinaria para recobrar la posesión. No se ha lla-mado nuestra atención hacia jurisprudencia alguna que sos-tenga que el que ha perdido la posesión de un inmueble pueda recurrir a la Equidad para recobrarla. En el caso de autos, el demandante ha recurrido al remedio especial que le concede la citada ley de marzo 13 de 1913.
La jurisprudencia citada por el juez recurrido y que ha sido acopiada en la monografía que aparece publicada ,en 93 A.L.E. 709 a 723, sostiene las siguientes reglas:
1. Cuando la sentencia u orden de injunction es por su naturaleza estrictamente prohibitoria, la interposición de una apelación no suspende los efectos de la sentencia u orden ape-lada. Una sentencia prohibitoria es autoejecutable y no requiere que se expida mandamiento alguno para su ejecución. El único efecto de la apelación en tales casos es mantener el status quo.
2. Cuando la sentencia u orden de-injunction recurrida es enteramente mandatoria, la apelación suspende sus efectos. El objeto de tal suspensión es el mantenimiento del status qtw, pues si se ejecutase la sentencia u orden recurrida, la adju-dicación final en favor del apelante podría resultar una vic-toria estéril.
3. Cuando la sentencia u orden de injunction contiene dis-posiciones prohibitorias y otras mandatorias, la apelación no suspende el efecto de las primeras, pero sí el de las segundas.
4. Cuando el propósito fundamental es mandatorio y el aspecto prohibitorio del injunction está subordinado y es incidental al aspecto mandatorio, en ese caso la apelación sus-pende los efectos del injunction en su totalidad.
*180Asumiendo, sin resolverlo, que las anteriores regias sean aplicables a un caso de injunction para recobrar la posesión, incoado de acuerdo con el estatuto que establece ese procedi-miento especial, la regia aplicable al caso de autos sería, a nuestro juicio, la número 4.
Si tenemos en mente que el municipio demandado es el que se encuentra actual y físicamente en posesión del inmue-ble y que es el demandante el que pide que se le restablezca en la posesión, se comprenderá fácilmente que una sentencia a favor del demandante tenía que ser esencialmente manda-toria e incidentalmente prohibitoria. Por eso los dos prime-ros pronunciamientos de la dictada por el juez recurrido, (1) “que el demandante sea restablecido en la posesión del solar”, y (2) “que el demandado entregue la posesión de la finca al demandante”, son estrictamente afirmativos y man-datories y, de ser ejecutados, alterarían por completo el statu quo. El tercer pronunciamiento, “y que en lo sucesivo se abstenga de cometer acto alguno que manifieste el propó-sito de perturbar al demandante en la posesión del solar”, se ajusta a lo dispuesto en la sección 6 de la ley (Art. 695 C.E.C.) y es de carácter prohibitorio. Empero, está tan íntimamente ligado y subordinado a -la ejecución de los dos pronunciamien-tos mandatorios, que en realidad solamente podría tener efecto cuando aquéllos hubiesen sido cumplidos y el demandante puesto en posesión del solar. Es después de cumplido ese requisito que el demandado deberá abstenerse “en lo suce-sivo” de perturbar al demandante en su posesión. ¿Cómo puede decirse que el Municipio, que está y continuará en po-sesión por virtud de la apelación, debe abstenerse de ejecutar actos que puedan perturbar al demandante en una posesión que no tiene y que no podrá tener hasta que sea resuelto el recurso interpuesto por el demandado en posesión?
El requerimiento al demandado, para que después que el demandante haya sido restablecido en la posesión, se abs-tenga, bajo pena de desacato, de molestar nuevamente al de-mandante en el uso y disfrúte del inmueble, se hace con el *181objeto de poner fin a la disputa entre las partes con respecto a la posesión del inmueble y evitar la repetición de los actos que dieron lugar al litigio. Parece natural y lógico que ese requerimiento no puede surtir efecto hasta que se haya alte-rado el estatu quo, quitando la posesión al demandado y dán-dosela al'demandante.
Mientras el demandado continúe ocupando la finca y la orden de injunction permanezca en suspenso por virtud de la apelación pendiente, esa posesión le da derecho al deman-dado a continuar gozando de la finca con todos los derechos y responsabilidades inherentes a dicha posesión. Si el deman-dado realizara algún acto que pudiera menoscabar el valor del inmueble, la persona que se crea con derecho a la posesión de la propiedad podría acudir a los tribunales y solicitar una orden de injunction para impedir la comisión de tal acto. Pero deberá hacerlo mediante demanda de injunction, en una acción ordinaria, y no dentro del procedimiento especial de la ley de marzo 13 de 1913. •
Por las razones expuestas, debemos resolver que habién-dose apelado la sentencia dictada por la corlq inferior, los efectos de dicha sentencia- quedaron en suspenso, y que la corte inferior carecía de jurisdicción para condenar a los peticionarios por desacato.

La sentencia recurrida debe ser anulada.